EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER I, Louis E. Ryan, Chief Executive Officer and Chief Financial Officer of St. Bernard Software, Inc. (the "Small Business Issuer"), do hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that, to my knowledge: (1) the Small Business Issuer's Annual Report on Form 10-K for the year ended December 31, 2008 (the "Report"), to which this statement is filed as an exhibit, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1034 as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Small Business Issuer. Dated:March 10, 2009 By: /s/ Louis E. Ryan Louis E. Ryan Chief Executive Officer, Chief Financial Officer, and Chairman of the Board of Directors
